Case: 17-60607      Document: 00514689556         Page: 1    Date Filed: 10/19/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                 FILED
                                    No. 17-60607                             October 19, 2018
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk

LIDIA ELIZABETH FRANCO-REYES; BRAYAN ANDRES ASENCIO-
FRANCO; KATERIN VANESSA ASENCIO-FRANCO,

                                                 Petitioners

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A208 678 100
                               BIA No. A208 678 101
                               BIA No. A208 678 102


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Lidia Elizabeth Franco-Reyes, together with her derivative beneficiaries
Brayan Andres Asencio-Franco and Katerin Vanessa Asencio-Franco, petition
for review of the decision of the Board of Immigration Appeals (BIA) affirming
the decision of the immigration judge (IJ) to deny her application for asylum


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60607     Document: 00514689556     Page: 2   Date Filed: 10/19/2018


                                  No. 17-60607

and withholding of removal.       Franco-Reyes does not challenge the BIA’s
agreement with the IJ that her originally-identified particular social group of
“persons who are unwilling or cannot return to their native country because of
their social or economic status” was not sufficiently particular and lacked social
visibility. Thus, she has abandoned any such arguments. See Soadjede v.
Ashcroft, 324 F.3d 830, 833 (5th Cir. 2010). Instead, she maintains that the
BIA erred in declining to consider her claim that she was persecuted based on
her membership in a particular social group consisting of an El Salvadoran
“nuclear family headed by a woman with a partner who is perceived as being
absent and who is perceived as having expatriated himself.” Franco-Reyes
agrees that she did not delineate such a group to the IJ, but she contends that
the BIA should have found that the claim was exhausted because the IJ
nevertheless defined and considered such a group in his decision.
      We review questions of law de novo. Zhu v. Gonzales, 493 F.3d 588, 594
(5th Cir. 2007). An alien may be granted asylum if she is unable or unwilling
to return to her home country because she has been persecuted or has a well-
founded fear of persecution on account of a protected status, including
membership in a particular social group. Zhang v. Gonzales, 432 F.3d 339, 344
(5th Cir. 2005). A particular social group is one that has “social visibility,”
meaning that “members of a society perceive those with the characteristic in
question as members of a social group,” and “particularity,” meaning that the
group “can accurately be described in a manner sufficiently distinct that the
group would be recognized, in the society in question, as a discrete class of
persons.”   Orellana-Monson v. Holder, 685 F.3d 511, 519 (5th Cir. 2012)
(internal quotation marks and citations omitted). An asylum applicant has a
duty to “clearly indicate . . . the exact delineation of any particular social




                                        2
    Case: 17-60607    Document: 00514689556     Page: 3   Date Filed: 10/19/2018


                                 No. 17-60607

group(s) to which she claims to belong.” Matter of A-T-, 25 I. & N. Dec. 4, 10
(BIA 2009).
      Contrary to Franco-Reyes’s assertion in the petition for review, the IJ
did not sua sponte consider a family- and gender-based particular social group.
Rather, the record reflects that the IJ acknowledged Franco-Reyes’s
potentially enhanced vulnerability based on her perceived status as head of
household and remarked that such a group did not describe a “discrete class of
persons” in light of varying social and economic factors – the factors presented
by Franco-Reyes in her originally-defined particular social group. Orellana-
Monson, 685 F.3d at 519. In addition, the IJ did not address whether any such
group was socially visible in El Salvadoran society. See id.
      The BIA thus did not err in refusing to consider Franco-Reyes’s family-
and gender-based particular social group. Accordingly, the petition for review
is DENIED.




                                       3